PER CURIAM.
Appellant, Frank Monroe, was found guilty by a jury of murder in the first degree. The trial court adjudicated him guilty of the crime and sentenced him to serve a term of life imprisonment, with a provision that he not be eligible for parole for twenty-five years.
Appellant seeks reversal of his conviction and sentence on the ground that the trial court erred in limiting the cross-examination of a key witness on matters crucial to his credibility.
The ground relied on by appellant for reversal has been carefully considered in the light of the record, briefs and argument of counsel, and we find no reversible error has been made to appear. The record discloses that the case was fully and fairly tried; that the verdict was supported by the evidence and that the rulings of the trial court challenged by appellant did not, on the record and under the law constitute reversible error.
Therefore, the judgment and sentence appealed are affirmed.
Affirmed.